[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                  JUNE 7, 2010
                                No. 09-12528                       JOHN LEY
                            Non-Argument Calendar                    CLERK
                          ________________________

                  D. C. Docket No. 08-00274-CR-ORL-19DAB

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

YOLANDA ORR,
a.k.a. Yolanda Small,
                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (June 7, 2010)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Clarence W. Counts, Jr., appointed counsel for Yolanda Orr, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Orr’s convictions and sentences are AFFIRMED.




                                          2